CIBT EDUCATION GROUP INC. International Head Office: Suite 1200, 777 West Broadway Vancouver, BC V5Z 4J7 Tel: 604.871.9909 Fax: 604.871.9919 Email: info@cibt.net Web: www.cibt.net CIBT ProvidesEnrolment Update and Forecasted Revenue for 2009 October7th, 2008CNW Group: CIBT Education Group Inc. (AMEX: MBA; TSX.V: MBA) is pleased to report that its total student enrollment across all education units increased by 80% as compared to the same period last year. As of September 30th, 2008, student enrollment in CIBT’s 48 colleges in China, Canada, the Philippines, and Jordan totaled 6,172 students as compared to 3,420 students one year ago.CIBT’s Weifang Wyotech campus, in Shandong province, experienced triple digit percentage growth with record enrollment figures since its inception in 2006.One of the highest enrollment increases occurred in the Auto Technician program at CIBT Wyotech Automotive Institute in Weifang, China which achieved a 161% rate of growth over last year. Based on current enrollments, new enrollments and moderate revenue growth projections, the company’s projected consolidated revenue for the fiscal year ending August 31, 2009 is estimated at approximately US$43.0 million as compared to fiscal June 2008’s US$26.7 million, an increase of 61%, and June 30th fiscal 2007’s US$8.2 million, an increase of 424%.Contributing risk factors that can adversely affect the company’s forward-looking projected revenue figure for fiscal 2009 include but are not limited to student withdrawals, the ability to seek funding for education, a lower level of enrollment than anticipated in the company’s programs and government regulations on enrollment limits; accordingly, actual results may vary.The purpose of this projection is to provide investors with guidance as to the anticipated consolidated revenue for the current fiscal year and may not be appropriate for other purposes. The company’s cash on hand as of September 20th, 2008 exceeded C$10 million dollars with no long term debt.The company plans to utilize its strong cash position to seek out acquisition opportunities in Asia during this global economic downturn. As of September 30th, 2008, international enrollments at Sprott-Shaw’s Greater Vancouver campus locations in Canada have experienced substantial growth from last year with the majority of students coming from overseas.International students now represent 65% of the total number of students currently enrolled in the company’s system of colleges in China and Canada.“Our company continues to realize on its corporate strategy by designing our programs to consist of part-time studies in the student’s home country, and finalizing their studies in North America,” commented Toby Chu, Vice-Chairman and CEO of CIBT Education Group.“A similar structure is at the planning stage for our North American students, which will be designed for them to gain study and work experience in Asia.We believe that this program structure better enables quality delivery and cross cultural integration.Additionally, students will receive overseas work and study experience, improved language skills, and ultimately better paying jobs working for multinationals in their home countries.Our tuition rates are typically higher than our domestic competition in Asia, as we believe our program adds substantial value to our students for post graduate earning potential.” “In addition, our strategy of exporting Sprott-Shaw’s century old experience and advanced western curriculum to Asia is progressing quickly and successfully, and provides an excellent feeder system to attract Asian students to initiate their studies at home and eventually complete their studies in North America,” continued Mr. Chu. “We are excited to realize our vision of building Sprott-Shaw into a global college with both international and domestic students.Our ultimate objective is to build a world class organization with an international perspective that encompasses quality curricula and provides our students with an unparalleled learning experience.” About CIBT Education Group Inc.: CIBT is an education management and investment company with a special focus on the global education market.Its subsidiaries, CIBTSchool of Business & Technology Corp., Tourism Training Institute,
